Exhibit 99.1 Medovex Corporation's Wholly-Owned Subsidiary Streamline® Prepares for New Product Introductions Seven New Products Expected to Broaden Company’s Portfolio of Innovative Healthcare Equipment Management Solutions ATLANTA, GA(Marketwired - Apr 29, 2015) - Medovex Corporation (NASDAQ: MDVX), a developer of medical technology products, announced today that its wholly-owned subsidiary Streamline has developed and intends to commercialize seven new products building on the success of its flagship product the Streamline IV Suspension System (ISS™). The Streamline ISS is a patient equipment management device that makes the management of patients and their equipment easy, safe and efficient within hospitals by combining the advantages of both a stand-alone and bed-mounted IV pole in one system. The seven new expansion products are expected to serve the same target audience and call point for its already commercialized Streamline IV Suspension System. The expansion products capitalize on the existing base technology as a “suspension system” available on demand and used by the medical caregiver in the hospital setting. Jarrett Gorlin, CEO of Medovex stated, “As we previously announced, it was our intention with the acquisition of Streamline to pursue expansion of our product line under its current patent portfolio. Part of our goal of unlocking Streamline’s value inside of our greater scale involves the opportunity to create other products like those announced today, which leverage ISS’s patented platform.” Gorlin continued, “We’re pleased in such short order to have developed the framework for these new products which we expect to not only complement our ISS offering, but to further our reach and market penetration within the same clinical market seeking to maximize revenue potential.” The new products are as follows: ●
